Case 2:19-mc-00175-RBS Document 1-8 Filed 11/05/19 Page 1 of 4




       APPENDIX D
           Case 2:19-mc-00175-RBS Document 1-8 Filed 11/05/19 Page 2 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:

EX PARTE APPLICATION OF                               Case No. __________
IRAQ TELECOM LIMITED FOR AN
ORDER TO OBTAIN DISCOVERY FOR
USE IN FOREIGN PROCEEDINGS
PURSUANT TO 28 U.S.C. § 1782


                         DECLARATION OF KRISTIN N. TAHLER

         Pursuant to 28 U.S.C. § 1746, I, Kristin N. Tahler, declare under penalty of perjury as

follows:

         1.     I am an attorney admitted to practice in New York and California. I am a partner

in the law firm Quinn Emanuel Urquhart & Sullivan, LLP and serve as counsel for Iraq Telecom

Limited (“Iraq Telecom”) in this matter.

         2.     I submit this declaration in support of the ex parte application submitted by Iraq

Telecom for an order to obtain discovery for use in foreign proceedings pursuant to 28

U.S.C. § 1782 from Dechert LLP (“Dechert”) in the Eastern District of Pennsylvania (the

“Application”).

         3.     As counsel for Iraq Telecom in this matter, I am familiar with the information set

forth in this declaration from (i) personal knowledge; and (ii) documents I have prepared and/or

reviewed. Because I submit this declaration specifically in support of the Application, it does not

contain each and every fact within my knowledge regarding the topics discussed herein.

         4.     I understand that Iraq Telecom seeks information, documents and testimony from

Dechert relating to the purchase of two properties in the United Kingdom (the “UK Properties”),

in 2014 and 2016 respectively, by business associates of Raymond Rahmeh (“Mr. Rahmeh”),

including but not limited to (i) the identity of the individual(s) who engaged Dechert to purchase
        Case 2:19-mc-00175-RBS Document 1-8 Filed 11/05/19 Page 3 of 4



the UK Properties on behalf of the true buyers(s), including but not limited to the identity of the

true buyer(s); (ii) the date upon which that individual and/or the true buyer(s) engaged Dechert;

and (iii) the source of funds used to purchase the UK Properties (the “Requested Discovery”).

       5.      I further understand that the Requested Discovery is for use in (i) a pending

arbitration administered by the International Chamber of Commerce (“ICC”) (the “ICC

Proceeding”); and (ii) a contemplated proceeding in the English High Court of Justice, Business

and Property Courts of England and Wales, Queen’s Bench Division, Commercial Court (the “UK

Proceeding”) (collectively, the “Foreign Proceedings”).

       6.      Attached as Exhibit 1 is a table summarizing the Requested Discovery and

detailing the relevance of each document request to the Foreign Proceedings.

       7.      Regarding the UK Properties, I understand that in representing the buyer(s) in the

purchase of both of the UK Properties, Dechert used reference-numbers that began with 979629

(i.e., 979629-137114 and 979629-149219). Based on my experience, it is common in most global

law firms that the first number is the “client” identifier, while the second number is the specific

matter number. As such, the buyer for both UK Properties is likely the same client.

       8.      Attached as Exhibit 2 is a subpoena for documents or information.

       9.      Attached as Exhibit 3 is a subpoena for testimony.

       10.     Attached as Exhibit 4 is a proposed order granting Iraq Telecom’s Application.

                                                    ***




                                                2
        Case 2:19-mc-00175-RBS Document 1-8 Filed 11/05/19 Page 4 of 4



       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief.

       Executed in Los Angeles, California on October 31, 2019.




                                                    Kristin N. Tahler




                                                3
